DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 10, and 28 are amended. Claims 3 and 4 are cancelled.  Claims 29 and 30 are newly added.  Claims 1, 2, and 5-30 are now pending before the Office.

Information Disclosure Statement
A non-patent reference in the IDS submitted 1/7/2021 was too blurry to read.  
Applicant should note that the large number of references in the attached IDS (10/21/2020) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Response to Arguments
Applicant’s arguments, see 9-12, filed 1/27/2021, with respect to claims 1, 2, and 5-28 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of these claims have been withdrawn. 
The objection to claim 28 is withdrawn in view of the amendment to the claim.
Allowable Subject Matter
Claims 1, 2, and 5-30 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other limitations, a device with an enzyme layer located over the sensor that comprises a polymer where the polymer comprises one or more zwitterionic repeating units and wherein the zwitterionic repeating unit is an internal zwitterionic repeating unit in the backbone of the polymer where the zwitterionic repeating unit comprises a betaine compound or precursor thereof.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, and 5-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THO Q TRAN/Examiner, Art Unit 3791            


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791